UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7927


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge.   (5:99-cv-00152-RLV; 5:97-cr-00001-
RLV-1)


Submitted:   February 26, 2013             Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Lamont Dudley, Appellant Pro Se.   Robert J. Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sean    Lamont     Dudley     seeks       to     appeal        the    district

court’s order construing his Fed. R. Civ. P. 60(b) motion for

relief of judgment as a 28 U.S.C.A. § 2255 (West Supp. 2012)

motion and denying it on its merits.                      Because Dudley’s motion

was a successive and unauthorized § 2255 motion, see 28 U.S.C.A.

§ 2255(h); In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997), the

district court was obligated to dismiss the motion, see United

States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), and the

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.             28     U.S.C.        § 2253(c)(1)

(2006); Jones v. Braxton, 392 F.3d 683, 688-89 (4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the    merits,    a   prisoner         satisfies       this    standard      by

demonstrating        that     reasonable        jurists       would     find       that     the

district      court’s    assessment       of     the    constitutional             claims   is

debatable     or     wrong.     Slack     v.     McDaniel,       529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,      and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

                                            2
at    484-85.        We     have     independently         reviewed         the     record     and

conclude      that     Dudley        has    not    made     the       requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

              Additionally,          we    construe      Dudley’s       notice       of     appeal

and    informal       brief    as     an    application         to     file    a     second     or

successive § 2255 motion.                  See Winestock, 340 F.3d at 208.                      In

order    to       obtain    authorization          to    file     a    successive          § 2255

motion,       a     prisoner        must    assert       claims        based        on    either:

(1) newly         discovered    evidence,         not    previously          discoverable       by

due diligence, that would be sufficient to establish by clear

and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.             28 U.S.C.A. § 2255(h).                  Dudley’s claims do

not    satisfy       either    of     these    criteria.              Therefore,          we   deny

authorization to file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions         are     adequately         presented       in    the        materials

before    this      court     and    argument      would    not       aid     the    decisional

process.

                                                                                         DISMISSED



                                              3